Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-17-00587-CV

                                IN THE INTEREST OF C.S.K.

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-17273
                        Honorable David A. Canales, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED. We further order our prior stay of all proceedings in this matter
lifted.

      We order that appellee, Carl J. Kolb, recover his costs of this appeal, if any, from appellant
Lynn M. Kolb.

       SIGNED November 29, 2017.


                                                  _________________________________
                                                  Marialyn Barnard, Justice